Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 12/06/2022 has been entered. Claims 1, 3, 5, 6, 11, 12, 14, and 15 have been amended. Claims 2 and 8 have been cancelled. Claims 16-25 have been added. Claims 1, 3-7, and 9-25 remains pending. Applicant’s amendments to the claims have overcome every rejection under 112(b) and objection as set forth in Non-Final Office Action mailed on 09/07/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-25 are rejected under 35 U.S.C. 103 as being unpatentable over Henrik (EP 3153775) in view of Li (CN 203899735).
Regarding claim-1, Henrik discloses a method for operating a fluidized bed boiler ([0001-0079]; Fig.2, 11-12), comprising the steps of:
a) providing fresh rock ilmenite particles having a shape factor of 0.75 or lower as bed material to the fluidized bed boiler (Implicitly: Since shape factor of rock ilmenite is generally less than 0.75, the person skilled in the art would assume that provided rock ilmenite in Henrik has a value less than 0.75) ([0039- Figure.1], [0032], [0053] Fig.1, [0011], [0018], [0034], Example 2 and 4b); 
b) carrying out a fluidized bed combustion process ([0001], [0018], [0032], [0034]); 
c) removing at least one ash stream comprising ilmenite particles from the fluidized bed boiler ([0019], Claim-4); 
d) separating ilmenite particles from the at least one ash stream ([0022], [0045], [0076]), Fig.12, Claim-4], wherein the separation includes a step of using a magnetic separator ([0022], [0045]) comprising a field strength of 2,000 Gauss or more (using the magnetic susceptibility of the ilmenite particles as a proxy for their degree of activation and setting appropriate magnetic threshold levels (corresponds to field strength of 2000 Gauss or more, [0023] line19-20  Therefore, it is obvious and can easily construed by the person skilled in the art to set the magnetic field strength at appropriate gauss value of magnetic separator for efficiently separation of ilmenite particles from the ash stream), and 
wherein the separation efficiency of step d) is at least 0.5 by mass for ilmenite ([0022], [0023] line19-20). It is obvious and can easily construed by the person skilled in the art that effective separation of ilmenite particles from the ash stream is based on magnetic strength of a magnetic separator which can be adjusted based on the desired specification. Thus 50-70 wt% of ilmenite in ash stream can be separated by adjusting magnetic strength and orientation of magnetic field; 
e) recirculating separated ilmenite particles into the bed of the fluidized bed boiler ([0018], [0027-0028], [0048]); 
the method further comprises a pre-classification step (pre-treated/pre-selection), in which the particles in the at least one ash stream are pre-classified before magnetic separation (See Fluid mechanical sieving before magnetic separator Fig.11, [0025], [0044]) of the ilmenite particles from the ash stream, wherein pre-classification comprises mechanical particle classification (Fluid mechanical sieving Fig.11) comprising sieving with a mesh size from 200 to 1,000 um. It is obvious, and just a mere of design and constructional detail of an apparatus in which the person skilled in the art can easily construed to set the suitable mesh size according to desired specification for pre-treatment/classification and recovery of particles,
wherein the average residence time of ilmenite particles in the fluidized bed is 100 h or more ([0012], [0016]);
But Henrik does not explicitly teach the magnetic separator comprising a rare earth roll or rare earth drum magnet. However, it is obvious design choice in which the person skilled in the art can made a choice between different types of separator according to the needs of the separation.
Li teaches a magnetic separator (magnetic cylinder 1, Fig.1) and teaches a magnetic separator comprising a rare earth roll or rare earth drum magnet and a field strength of 2,000 Gauss or more ([0006], [0032]; Gauss or more (adjustable 500 to 15000 Gauss)) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively/explicitly provide Henrik’s method a magnetic separator comprising a rare earth roll or rare earth drum magnet and a field strength of 2,000 Gauss or more as taught by Li for purpose of efficiently separating ilmenite particles from the ash stream.
Regarding claim-3, Henrik as modified discloses characterized in that the fresh ilmenite particles comprise a particle size distribution with a maximum at 100 to 400 ([0039]-Figure.9] Size: 300um).
Regarding claim-4, Henrik as modified discloses characterized in that the at least one ash stream is selected from the group consisting of bottom ash stream and fly ash stream ([0021], [0045], [0048]).
Regarding claim-5, Henrik as modified discloses characterized in that the pre-classification (pre-treated) further comprises fluid driven particle classification ([0025], Claim-8).
Regarding claim-6, Henrik as modified discloses characterized in that the mechanical particle classification (Fluid mechanical sieving Fig.11) comprises sieving with a mesh size from 300 to 800 um. It is obvious, and just a mere of design and constructional detail of an apparatus in which the person skilled in the art can easily construed to set the suitable mesh size according to desired specification for pre-treatment and recovery of particles.
Regarding claim-7, Henrik as modified discloses characterized in that the separation includes a step of using a magnetic separator comprising a field strength of 4,500 Gauss or more (as taught by Li). Moreover, it is also obvious over Henrik and can easily construed by the person skilled in the art to set the magnetic field strength at appropriate gauss value of magnetic separator for efficiently separation of ilmenite particles from the ash stream.
Regarding claim-9, Henrik as modified discloses characterized in that the magnetic field is axial (magnetic field can by axial or radial as taught by Li).
Regarding claim-10, Henrik as modified discloses characterized in that the magnetic field is radial (magnetic field can by axial or radial as taught by Li).
Regarding claim-11, Henrik as modified discloses characterized in that the average residence time of the ilmenite particles in the fluidized bed boiler is at least 120 h ([0012], [0016]).
Regarding claim-12, Henrik as modified discloses characterized in that the average residence time of the ilmenite particles in the fluidized bed boiler is3PA TENTAttorney Docket Number: GLAWE-38003.251 less than 600 h ([0012], [0016]).
Regarding claim-13, Henrik as modified discloses characterized in that the boiler is a circulating fluidized bed boiler (CFB) ([0001], [0003], [0033]).
Regarding claim-14, Henrik as modified implicitly discloses characterized in that the separation efficiency of step d) is at least 0.7 by mass for ilmenite. It is obvious and can easily construed by the person skilled in the art that effective separation of ilmenite particles from the ash stream is based on magnetic strength of a magnetic separator which can be adjusted based on the desired specification. Thus 50-70 wt% of ilmenite in ash stream can be separated by adjusting magnetic strength and orientation of magnetic field.
Regarding claim-15, Henrik as modified discloses characterized in that the fraction of ilmenite in the bed material is 25 wt.% or more ([0031] Fraction are between 10 to 95 wt%).
Regarding claim-16, Henrik as modified discloses characterized in that the fresh ilmenite particles comprise a particle size distribution with a maximum at 150 to 300 um ([0039]-Figure.9] Size: 300um).
Regarding claim-17, Henrik as modified discloses characterized in that the pre-classification (pre-treated) further comprises gas driven particle classification (Fluid driven separation) ([0025], Claim-8).
Regarding claim-18, Henrik as modified discloses characterized in that the mechanical particle classification (Fluid mechanical sieving Fig.11, [0025]) comprises sieving with a mesh size from 400 to 600 um. It is obvious, and just a mere of design and constructional detail of an apparatus in which the person skilled in the art can easily construed to set the suitable mesh size according to desired specification for pre-treatment/classification and recovery of particles.
Regarding claim-19, Henrik as modified discloses characterized in that the mechanical particle classification (Fluid mechanical sieving Fig.11, [0025]) uses a rotary sieve. It is obvious, and just a mere of design and constructional detail of an apparatus in which the person skilled in the art can easily construed to use rotary sieve according to desired specification for pre-treatment/classification and recovery of particles.
Regarding claim-20, Henrik as modified discloses characterized in that the average residence time of the ilmenite particles in the fluidized bed boiler is at least 200 h ([0012], [0016]).
Regarding claim-21, Henrik as modified discloses characterized in that the average residence time of the ilmenite particles in the fluidized bed boiler is at least 300 h ([0012], [0016]).
Regarding claim-22, Henrik as modified discloses characterized in that the average residence time of the ilmenite particles in the fluidized bed boiler is3PA TENTAttorney Docket Number: GLAWE-38003.251 less than 500 h ([0016]).
Regarding claim-23, Henrik as modified discloses characterized in that the average residence time of the ilmenite particles in the fluidized bed boiler is3PA TENTAttorney Docket Number: GLAWE-38003.251 less than 400 h ([0016]).
Regarding claim-24, Henrik as modified discloses characterized in that the average residence time of the ilmenite particles in the fluidized bed boiler is3PA TENTAttorney Docket Number: GLAWE-38003.251 less than 350 h ([0016]).
Regarding claim-25, Henrik as modified discloses characterized in that the fraction of ilmenite in the bed material is 30 wt.% or more ([0031] Fraction are between 10 to 95 wt%).

Response to Arguments
In the remarks/arguments filed on 12/06/2022. Applicant makes numerous remarks and arguments. Examiner will address these in the order presented.
Regarding Rejection under 112 and objection:
Applicant’s amendments to claims has overcomer every rejection and objection. Therefore, rejection under 112 (b) and objection has been withdrawn.
Regarding amended Independent claim 1 (103: Henrik and Li): 
Applicant argues that Henrik combination with Li is Silent on Following newly added limitation to claim 1.
1) to provide fresh rock ilmenite particles having a shape factor of 0.75 or lower; 
2) to use a particular mesh size of 200 to 1,000 m in the pre-classification with mechanical particle classification comprising sieving; 
3) to use a specific magnetic separator (12) comprising a rare earth roll (RER) or rare earth drum (RED) magnet
4) a magnetic field strength of 2,000 Gauss or more; 
5) wherein the separation efficiency of step d), in which the specific magnetic separator is used, being at least 0.5 by mass for ilmenite. 
Applicant’s arguments, with respect to the rejection of claim 1 under 103 have been fully considered and are not persuasive.  
In response to newly added limitation to independent claim 1 Henrik combination with Li explicitly teaches 
a) providing fresh rock ilmenite particles having a shape factor of 0.75 or lower as bed material to the fluidized bed boiler (Implicitly: Since shape factor of rock ilmenite is generally less than 0.75, the person skilled in the art would assume that provided rock ilmenite in Henrik has a value less than 0.75) ([0039- Figure.1], [0032], [0053] Fig.1, [0011], [0018], [0034], Example 2 and 4b); 
d) Using Li Magnetic Separator (RER and/or RED with field strength of Gauss value as claimed by invention): separating ilmenite particles from the at least one ash stream ([0022], [0045], [0076]), Fig.12, Claim-4], wherein the separation includes a step of using a magnetic separator ([0022], [0045]) comprising a field strength of 2,000 Gauss or more (using the magnetic susceptibility of the ilmenite particles as a proxy for their degree of activation and setting appropriate magnetic threshold levels (corresponds to field strength of 2000 Gauss or more, [0023] line19-20  Therefore, it is obvious and can easily construed by the person skilled in the art to set the magnetic field strength at appropriate gauss value of magnetic separator for efficiently separation of ilmenite particles from the ash stream), and 
wherein the separation efficiency of step d) is at least 0.5 by mass for ilmenite ([0022], [0023] line19-20). It is obvious and can easily construed by the person skilled in the art that effective separation of ilmenite particles from the ash stream is based on magnetic strength of a magnetic separator which can be adjusted based on the desired specification. Thus 50-70 wt% of ilmenite in ash stream can be separated by adjusting magnetic strength and orientation of magnetic field; 
the method further comprises a pre-classification step (pre-treated/pre-selection), in which the particles in the at least one ash stream are pre-classified before magnetic separation (See Fluid mechanical sieving before magnetic separator Fig.11, [0025], [0044]) of the ilmenite particles from the ash stream, wherein pre-classification comprises mechanical particle classification (Fluid mechanical sieving Fig.11) comprising sieving with a mesh size from 200 to 1,000 um. It is obvious, and just a mere of design and constructional detail of an apparatus in which the person skilled in the art can easily construed to set the suitable mesh size according to desired specification for pre-treatment/classification and recovery of particles.
Therefore, the combination of Henrik and Li teaches all the claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                                                                                                                                                                                                                            

/MA/Examiner, Art Unit 3651